DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (US 20030098945).

    PNG
    media_image1.png
    397
    561
    media_image1.png
    Greyscale

Regard to claim 1, Sugimoto et al. disclose a display device comprising: 
a polarizer; 
a first wavelength selective polarizer [a 1/2 wavelength plate considers as wavelength selective polarizer, which has a function to convert a polarization state of light in a first wavelength band among light transmitted by the polarizer into a first polarization state] configured to selectively convert a polarization state of light in a first wavelength band among light transmitted by the polarizer into a first polarization state; 
a first liquid crystal deflector 1A/1B configured to selectively deflect light of the first polarization stat
a first electrode part 6a and a second electrode part 6b spaced apart from each other with the liquid crystal molecules therebetween.  

Regard to claim 3, Sugimoto et al. disclose the display device, wherein a direction of a polarization axis of the polarizer is different from a direction of the first polarization state.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 20030098945) applied to claim 1 in view of Hasegawa et al.  (US 5638203) as IDS provided.

Sugimoto et al. fail to disclose (a) the display device, wherein major axes of the liquid crystal molecules are arranged parallel to a direction of the first polarization state when a voltage is not applied to the first liquid crystal deflector as claim 2 cited; (b) the first liquid crystal deflector further comprises a first optical path change surface, and wherein an angle of inclination of the first optical path change surface is adjusted based on a voltage applied between the first electrode part and the second electrode part as claim 4 cited, wherein the first electrode part comprises sub-electrodes configured such that voltages applied to the sub-electrodes are individually controlled as claim 5 cited.  

    PNG
    media_image2.png
    363
    499
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    347
    516
    media_image3.png
    Greyscale

Regard to claim 2, Hasegawa et al. teach the first liquid crystal deflector comprising liquid crystal molecules and a first optical path change surface 210 with a controller configured to control the first liquid crystal deflector to adjust the first optical path change surface, major axes of the liquid crystal molecules are arranged parallel to a direction of the first polarization state as shown in Fig. 2A when a voltage is not applied to the first liquid crystal deflector (col. 5 lines 36-40).

Regard to claims 4-5, Hasegawa et al. disclose the display device, wherein the first liquid crystal deflector further comprises a first optical path change surface, and wherein an angle of inclination of the first optical path change surface is adjusted based on a voltage applied between the first electrode part and the second electrode part, wherein the first electrode part comprises sub-electrodes configured such that voltages applied to the sub-electrodes are individually controlled (col. 5 line 54 to col. 6 line 1).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hasegawa et al. disclosed with the display device, wherein major axes of the liquid crystal molecules are arranged parallel to a direction of the first polarization state when a voltage is not applied to the first liquid crystal deflector for adjusting the shape of electrodes while maintaining the polarization state of an input light beam (col., 3 lines 60-63) and providing the refraction is continuously effected in a predetermined direction, thus, a deflector is realized as Hasegawa et al. taught.

3.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 20030098945) applied to claim 1 in view of Hasegawa et al.  (US 5638203) as IDS provided applied to claim 4 in further view of Kim et al. (US 20170200423).

    PNG
    media_image4.png
    214
    345
    media_image4.png
    Greyscale

Regard to claim 6, Sugimoto et al. also disclose the display device further comprising 
a first-second liquid crystal deflector 34B as Fig. 14 shown provided above the first liquid crystal deflector 34A opposite to the first wavelength selective polarizer 9 since each of the liquid crystal deflector 34A-B obviously combined with the first wavelength selective polarizer 9 as Fig. 5 shown, the first-second liquid crystal deflector comprising liquid crystal molecules and a first-second optical path change surface, wherein the of the first-second optical path change surface (not inclined) obviously is adjusted with respect to a second axis which is different from a first axis of the first optical path change surface.  

Sugimoto et al. fail to disclose the display device, wherein 
the angle of inclination of the first-second optical path change surface is adjusted with respect to a second axis which is different from a first axis of the first optical path change surface as claim 6 cited;  
a shape of the first optical path change surface is controlled such that the first optical path change surface comprises two surfaces inclined at different angles to deflect light incident on the first liquid crystal deflector in two directions, respectively as claim 7 cited.  

    PNG
    media_image5.png
    368
    637
    media_image5.png
    Greyscale
         
    PNG
    media_image6.png
    370
    307
    media_image6.png
    Greyscale

In regard claim 6, Kim et al. teach the display device further comprising a first-second liquid crystal deflector 340 provided above the first liquid crystal deflector 320 (obviously opposite to the first wavelength selective polarizer as Sugimoto et al. disclosed), the first-second liquid crystal deflector comprising liquid crystal molecules and a first-second optical path change surface 345 or 125R/G/B, wherein the angle of inclination of the first-second optical path change surface is adjusted with respect to a second axis which is different from a first axis of the first optical path change surface [0065].

In regard claim 7, Kim et al. teach the display device a shape of the first optical path change surface is controlled such that the first optical path change surface comprises two surfaces inclined at different angles to deflect light incident on the first liquid crystal deflector in two directions 325/345 or 125R/G/B, respectively.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hasegawa et al. disclosed with the display device, wherein the angle of inclination of the first-second optical path change surface is adjusted with respect to a second axis which is different from a first axis of the first optical path change surface (claim 6); a shape of the first optical path change surface is controlled such that the first optical path change surface comprises two surfaces inclined at different angles to deflect light incident on the first liquid crystal deflector in two directions, respectively (claim 7) for varying so as to adjust the deflection direction of the light that has passed through the first light deflecting unit [0018], [0064] and changing in refractive index gradient of the light deflecting layer [0052] as Kim et al. taught.

3.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 20030098945) applied to claim 1 in view of Hasegawa et al.  (US 5638203) as IDS provided applied to claim 4 in further view of Kim et al. (US 20170200423).
Sugimoto et al. or Hasegawa et al. fail to disclose the features of claims 8-20.

    PNG
    media_image7.png
    232
    458
    media_image7.png
    Greyscale
        
    PNG
    media_image8.png
    266
    472
    media_image8.png
    Greyscale

Kim et al. teaches the first liquid crystal deflector comprising liquid crystal molecules 121 and a first optical path change surface 125 with a controller configured to control the first liquid crystal deflector to adjust the first optical path change surface.

The arrangement of a first wavelength selective polarizer, a first liquid crystal deflector and a polarizer in claims 1-3 will be obviously applied to the second and third liquid crystal deflectors:
In regard claim 8, Kim et al. teach the display device further comprising: a second wavelength selective polarizer provided along an optical path of light passing through the first liquid crystal deflector and configured to convert a polarization state of light in a second wavelength band into the first polarization state; and a second liquid crystal deflector configured to deflect light incident from the second wavelength selective polarizer, the second liquid crystal deflector comprising liquid crystal molecules and a second optical path change surface.  

In regard claim 9, Kim et al. teach the display device further comprising: a third wavelength selective polarizer provided along an optical path of light passing through the second liquid crystal deflector and configured to convert a polarization state of light in a third wavelength band into the first polarization state; and a third liquid crystal deflector configured to deflect light incident from the third wavelength selective polarizer, the third liquid crystal deflector comprising liquid crystal molecules and a third optical path change surface.  

In regard claim 10, Kim et al. teach the display device, wherein the first liquid crystal deflector, the second liquid crystal deflector, and the third liquid crystal deflector are controlled such that the first optical path change surface, the second optical path change surface, and the third optical path change surface are adjusted to be inclined at different angles to deflect light in the first wavelength band and the first polarization state, light in the second wavelength band and the first polarization state, and light in the third wavelength band and the first polarization state in a first direction, respectively.  
In regard claim 11, Kim et al. teach the display device further comprising an optical path change member configured to deflect the light deflected in the first direction by the first liquid crystal deflector, the second liquid crystal deflector, and the third liquid crystal deflector in a second direction different from the first direction.  

    PNG
    media_image9.png
    253
    412
    media_image9.png
    Greyscale

In regard claim 12, Kim et al. teach the display device, wherein 
a shape of the first optical path change surface is controlled such that the first optical path change surface comprises two surfaces inclined at different angles to deflect light incident on the first liquid crystal deflector in two directions, respectively, wherein 
a shape of the second optical path change surface is controlled such that the second optical path change surface has two surfaces inclined at different angles to deflect light incident on the second liquid crystal deflector in the two directions, respectively, and 
a shape of the third optical path change surface is controlled such that the third optical path change surface has two surfaces inclined at different angles to deflect light incident on the third liquid crystal deflector in the two directions, respectively.  

In regard claim 13, Kim et al. teach the display device further comprising an optical path change member configured to deflect the light deflected in the two directions by the first liquid crystal deflector, the second liquid crystal deflector, and the third liquid crystal deflector in directions different from the two directions.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hasegawa et al. disclosed with the display device with the features of claims 8-13 for varying so as to adjust the deflection direction of the light that has passed through the first light deflecting unit [0018], [0064] and changing in refractive index gradient of the light deflecting layer [0052] as Kim et al. taught.

4.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sugimoto et al. (US 20030098945) applied to claim 1 in view of Hasegawa et al.  (US 5638203) as IDS provided applied to claim 4 in further view of Kim et al. (US 20170200423) applied to claim 9 in further view of Sugiyama et al. (US 20130155337).

Sugimoto or Hasegawa or Kim et al. fail to disclose the features of claims 14-20.

    PNG
    media_image10.png
    375
    499
    media_image10.png
    Greyscale
          
    PNG
    media_image11.png
    362
    393
    media_image11.png
    Greyscale

Regard to claim 14, Sugiyama et al. teach the display device further comprising: 
a light source configured to emit a light beam comprising a plurality of wavelength bands [0096]; and 
a spatial optical modulator [a liquid crystal panel 15] configured to modulate light incident through the first liquid crystal deflector 13a, the second liquid crystal deflector 13b, and the third liquid crystal deflector 14.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Sugiyama et al. disclosed with the display device a light source configured to emit a light beam comprising a plurality of wavelength bands; and a spatial optical modulator configured to modulate light incident through the first liquid crystal deflector, the second liquid crystal deflector, and the third liquid crystal deflector for capable of increasing a light deflection angle, suppressing deterioration of image quality of images displayed on a liquid crystal panel [0012] as Sugiyama et al. taught.
The arrangement of a first wavelength selective polarizer, a first liquid crystal deflector and a polarizer of Sugimoto or Hasegawa or Kim et al. will be obviously applied to the second and third liquid crystal deflectors:

Regard to claim 15, Hasegawa et al. teach the first liquid crystal, wherein major axes of the liquid crystal molecules included in the first liquid crystal deflector, the second liquid crystal deflector, and the third liquid crystal deflector are arranged parallel to a direction of the first polarization state as shown in Fig. 2A when a voltage is not applied to the first liquid crystal deflector, the second liquid crystal deflector, and the third liquid crystal deflector (col. 5 lines 36-40).  

In regard claim 16, Kim et al. teach the display device further comprising: a first-second liquid crystal deflector provided above the first liquid crystal deflector, the first-second liquid crystal deflector comprising liquid crystal molecules and a first-second optical path change surface, wherein an angle of inclination of the first-second optical path change surface is adjusted with respect to a first-second axis which is different from a first axis of the first optical path change surface; a second-second liquid crystal deflector provided above the second liquid crystal deflector, the second-second liquid crystal deflector comprising liquid crystal molecules and a second-second optical path change surface, wherein an angle of inclination of the second-second optical path change surface is adjusted with respect to a second-second axis which is different from a second axis of the second optical path change surface; and a third-second liquid crystal deflector provided above the third liquid crystal deflector, the third-second liquid crystal deflector comprising liquid crystal molecules and a third-second optical path change surface, wherein an angle of inclination of the third-second optical path change surface is adjusted with respect to a third-second axis which is different from a third axis of the third optical path change surface.  
In regard claim 17, Kim et al. teach the display device, wherein a shape of the first optical path change surface is controlled such that the first optical path change surface comprises two surfaces inclined at different angles to deflect light incident on the first liquid crystal deflector in two directions, respectively, wherein a shape of the second optical path change surface is controlled such that the second optical path change surface has two surfaces inclined at different angles to deflect light incident on the second liquid crystal deflector in the two directions, respectively, and wherein a shape of the third optical path change surface is controlled such that the third optical path change surface has two surfaces inclined at different angles to deflect light incident on the third liquid crystal deflector in the two directions, respectively.  

In regard claim 18, Kim et al. teach the display device the first liquid crystal deflector, the second liquid crystal deflector, and the third liquid crystal deflector are controlled such that the first optical path change surface, the second optical path change surface, and the third optical path change surface are adjusted to be inclined at different angles to deflect light in the first wavelength band and the first polarization state, light in the second wavelength band and the first polarization state, and light in the third wavelength band and the first polarization state in a first direction, respectively.  

4.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sugimoto et al. (US 20030098945) applied to claim 1 in view of Hasegawa et al.  (US 5638203) as IDS provided applied to claim 4 in further view of Kim et al. (US 20170200423) applied to claim 9 in further view of Sugiyama et al. (US 20130155337) applied to claim 18 in further view of Greenberg (US 20200174263).

Sugimoto or Hasegawa or Kim et al. fail to disclose the features of claims 19-20.

Greenberg teaches the display device (retinal image projection) further comprising an eye tracking sensor to track a position of the left eye and the right eye of the user, wherein the first direction in which light is deflected is adjusted, by a time-sequence method, between a direction toward a left eye of a user and a direction toward a right eye of the user.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Sugiyama et al. disclosed with the display device further comprising an eye tracking sensor to track a position of the left eye and the right eye of the user, wherein the first direction in which light is deflected is adjusted, by a time-sequence method, between a direction toward a left eye of a user and a direction toward a right eye of the user for providing retinal image projection having desirably high image/projection quality with given image rendering power [0008] and providing high resolution projection with reduced processing and data transmission requirement as compared to uniform pixel density rendering [0017] as Greenberg taught.
5.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sugimoto et al. (US 20030098945) applied to claim 1 in view of Hasegawa et al.  (US 5638203) as IDS provided applied to claim 4 in further view of Kim et al. (US 20170200423) applied to claim 9 in further view of Sugiyama et al. (US 20130155337) applied to claim 18 in further view of Steinert (US 20100134511).

Sugimoto or Hasegawa or Kim et al. fail to disclose the features of claims 19-20.

Steinert teaches the display device (Display Images) further comprising an eye tracking sensor to track a position of the left eye and the right eye of the user, wherein the first direction in which light is deflected is adjusted, by a time-sequence method, between a direction toward a left eye of a user and a direction toward a right eye of the user.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Sugiyama et al. disclosed with the display device further comprising an eye tracking sensor to track a position of the left eye and the right eye of the user, wherein the first direction in which light is deflected is adjusted, by a time-sequence method, between a direction toward a left eye of a user and a direction toward a right eye of the user for generating display images from acquired recorded images and to means for carrying out the process [0003] as Steinert taught.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohmuro et al. (US 20160349573) disclose an optical sheet member including an optical conversion sheet containing a fluorescent material which absorbs at least a part of light in a wavelength range of 380 nm to 480 nm, converts the absorbed light into light in a wavelength range longer than that of the absorbed light, and re-emits the converted light, and a wavelength selective reflective polarizer functioning in the wavelength range of at least a part of the light in the wavelength range of 380 nm to 480 nm, in which both of front brightness and a color reproduction range are improved in a case of being incorporated into a display device using backlight which emits light having at least a blue wavelength range; and the display device.
Miura et al. (US 20180292742) disclose color separation combining system CSCS including a dichroic mirror (color separation unit) 109, a first polarization plate 110, a first PBS prism (first polarization separation unit) 111, and a green phase compensation plate (first phase compensation plate) 112.  The color separation combining system CSCS further includes a second polarization plate 114, a first wavelength-selective phase plate 115, and a second PBS prism (second, polarization separation unit) 116.
Oysterman et al. (US 20140347570) disclose a first VIS/NIR shutter comprising a wavelength selective polarizer 12 for VIS and NIR radiation, also referred to as a broadband polarizer, a liquid crystal polarization modulator 14, and a wavelength selective polarizing filter pair including a wavelength selective polarizer 16 for VIS radiation and a wavelength selective polarizer 18 for NIR radiation.  VIS and NIR radiation is incident on broadband polarizer 12 and enters the optical component stack of VIS/NIR shutter 10 from the left.  The VIS and NIR radiation becomes linearly polarized in the horizontal direction after passing through broadband polarizer 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871